UNITED STATES DISTRICT COURT
                                                                                           FILED
                                    FOR THE DISTRICT OF COLUMBIA                             JAN 17 2013
                                                                                       Clerk, U.S. District & Bankruptcy
                                                                                      Courts for the District of Columbia
      Nathan A. Chapman Jr.,                        )
                                                    )
             Plaintiff,                             )
                                                    )
                     v.                             )        Civil Action No.13       0070
                                                    )
      Howard University,                            )
                                                    )
             Defendant.                             )
                                                    )


                                         MEMORANDUM OPINION

             This matter is before the Court on plaintiffs prose complaint and application to proceed

      in forma pauperis. The Court will grant plaintiff'~ application and dismiss the complaint for lack

      of subject matter jurisdiction.

             The subject matter jurisdiction of the federal district courts is limited and is set forth

      generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

      only when a "federal question" is presented or the parties are of diverse citizenship and the

      amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

      plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

      plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

              Plaintiff is a resident of Baltimore, Maryland, suing Howard University in the District of

      Columbia for breach of contract. He demands $60,000. Compl. at 10. Plaintiff has not pleaded

      a sufficient amount in controversy to bring this case within the Court's diversity jurisdiction, and

      the complaint does not present a federal question. Hence, this case will be dismissed. Plaintiffs




(N)
recourse lies, if at all, in the Superior Court of the District of Columbia. A separate Order

accompanies this Memorandum Opinion.




DATE: January     ____jj__, 2013




                                                 2